DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Status of Claims
Claims 1, 8, 9, 15, and 20 have been amended by Applicant. No claims have been cancelled or added. Claims 1-20 remain currently pending. 

Response to Arguments
The rejection of claims 1, 7-8, 14, and 19-20 under 35 U.S.C. 102(a)(1) has been maintained. 
The rejection of claims 2-3, 10-11, and 16 under 35 U.S.C. 103 has been maintained.
The rejection of claims 4-6, 9, 12-13, 15 and 17-18 under 35 U.S.C. 103 has been maintained.
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to recite the limitation learning from the processed data a function mapping the x tuples into the y tuples so as to generate a motion prediction module for mimicking the kinematics motion behavior of the robot. 
	Applicant argues (in pg. 10 of Applicant’s remarks) that “even though part of the method disclosed by Jetchev involves predicting a suitable trajectory for the new situation, this prediction does not mimic the kinematics motion behavior of a robot.”

	Examiner respectfully disagrees with Applicant’s argument above as it is directly contradicted by the Jetchev reference itself. To this effect, Jetchev at pg. 451, Section 3, col. 1 has been pointed as teaching the argued limitation. Jetchev, pg. 451, Section 3, col. 1, teaches prediction and transfer of a trajectory to a new situation wherein the trajectory is transferred to the new situation using inverse kinematics, generating a trajectory q. 

	In view of all of the foregoing, the rejection of claim 1 (as amended) and dependent claims therefrom has been maintained under 35 U.S.C. 103. 
	For the at least same reasons set forth above, the rejection of analogous claims 9 and 11 (as amended) and dependent claims therefrom has also been maintained under 35 U.S.C. 103. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 14, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jetchev et al., “Trajectory Prediction: learning to map situations to robot trajectories” (2009). 
Regarding claim 1, Jetchev teaches a method for accurately predicting, by a data processing system, a motion trajectory of an industrial robot moving between a given pair of robotic locations in a robotic simulation system, the method comprising the following steps: 
a) receiving training data of motion trajectories of the robot for a plurality of robotic location pairs (Jetchev, Section 3.4: “Gather training data pairs                         
                            (
                            x
                            ,
                             
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                            )
                        
                      where                         
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                        
                     =                         
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    i
                                    ϵ
                                    C
                                
                            
                            F
                            (
                            x
                            ,
                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                     .” Training data pair contains                         
                            x
                        
                     and its trajectory. Section 2 para 1 shows situation                         
                            x
                        
                     contains the initial position and target location for which trajectory                         
                            q
                        
                     is to be found for some time horizon. Section 3.3 Para 1 shows trajectory                         
                            q
                        
                     is a function of task space                         
                            y
                        
                    ).; 
b) processing the training data so as to obtain x tuples and y tuples for machine learning purposes (Jetchev, Section 3.4: “Gather training data pairs                         
                            (
                            x
                            ,
                             
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                            )
                        
                      where                         
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                        
                     =                         
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    i
                                    ϵ
                                    C
                                
                            
                            F
                            (
                            x
                            ,
                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                     . Train a supervised classification algorithm (which is a machine learning algorithm) on this data, so we can predict                         
                            f
                            (
                            x
                            )
                             
                            =
                        
                                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    ”); wherein the x tuples describe the robotic location pair and the y tuples describe one or more intermediate robotic locations with poses at specific time values during the motion of the robot between the location pair (In section 2, Jetchev describes situation x as: “In a given situation x, i.e., for a given initial posture q0 and the positions of obstacles and targets in this problem instance.” This infers in Jetchev situation also describe initial position and target position, which is equivalent to x tuples used in the claim language. In generating a trajectory q there will be some intermediate locations at specific time t as we can infer from this statement in Section2 Para 1: “Let qt 𝜖                         
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                    be the robot posture as given by all its joint angles at time t.” In claim limitation b) y tuples is described as one or more intermediate robotic locations at specific time values during the motion of the robot between the location pair); 
c) learning from the processed data a function mapping the x tuples into the y tuples so as to generate a motion prediction module for mimicking the kinematics motion behavior of the robot (Jetchev, “Train a supervised classification algorithm on this data, so we can predict                         
                            f
                            (
                            x
                            )
                             
                            =
                        
                                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    ”. Function mapping to predict trajectory is performed during supervised learning; Jetchev, pg. 451, Section 3, col. 1, teaches prediction and transfer of a trajectory to a new situation wherein the trajectory is transferred to the new situation using inverse kinematics, generating a trajectory q.); 
d) for a given robotic location pair, predicting the robotic motion between the given pair by obtaining the corresponding intermediate locations resulting from the motion prediction module (Jetchev, Introduction Para 1: “The goal of this work is to learn such an (approximate) mapping from data of previously optimized trajectories in old situations. We coin this problem trajectory prediction.” Section 4.1 Para 1: “Different scenarios are generated…the target in (0.5, 0.2, 0.6), and initial endeffector position in (0.3, 0.3, 0.9)”. Robot trajectory method is provided between initial position and target position of a robot. Intermediate locations can also be used as shown in Figure 2.).

	[EXAMINER NOTE: the preamble in claim 1 recites a method for accurately predicting, by a data processing system, a motion trajectory of an industrial robot moving between a given pair of robotic locations in a robotic simulation system. Said preamble has been interpreted as intended purpose language carrying no patentable weight.]


Regarding claim 7, Jetchev teaches all of the limitations of claim 1, and Jetchev further teaches wherein the y tuples comprise information on robotic motion of the one or more intermediate robotic locations (Figure 3. shows multiple trajectories                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    . The trajectories are against multiple situations                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     which contains multiple locations as discussed by Jetchev in section 3.3 para 1 and section 2 and Figure 2). Section 2 Para 1: “Let qt 𝜖                         
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                    be the robot posture as given by all its joint angles at time t. In a given situation x, i.e., for a given initial posture q0 and the positions of obstacles and targets in this problem instance (we will formally define x below) the problem is to compute a trajectory q = (q0; ::; qT ) for some time horizon T, which fulfills different constraints like reaching a task goal and avoiding collisions.” In generating a trajectory q there will be so many intermediate locations at specific time t which is captured as qt, the coordinates at qt at any given point will give the intermediate location between robot location pair. This is equivalent to y tuples used in the claim language).

Regarding claim 8, Jetchev teaches all of the limitations of claim 1, and Jetchev further teaches which comprises performing step d) by the robotic simulation system which is a robotic virtual simulation system (Jetchev, Section 2 last para: “In this paper we will show the advantages of doing trajectory prediction by adapting basic classification and regression methods to work with pre-calculated values of C(x; q) from costly simulations.”; Jetchev, Abstract: “Experiments on a simulated humanoid reaching problem show that we can predict reasonable motion prototypes in new situations for with the refinement is much faster than an optimization from scratch”).



Regarding claim 14, it is substantially similar to claim 7, and it is rejected in the same manner, the same art and reasoning applying.



Regarding claims 19-20, they are substantially similar to claims 7-8, respectively, and are rejected in the same manner, the same art and reasoning applying.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jetchev et al. in view of Carpenter, “Are you missing out? Working with missing values to make the most of what is not there” (2014).

Regarding claim 2, Jetchev teaches all of the limitations of claim 1, however Jetchev does not distinctly disclose wherein the processing step comprises completing missing final values of the y tuples by replicating values of last available intermediate robotic location.

	Nevertheless, Carpenter teaches wherein the processing step comprises completing missing final values of the y tuples by replicating values of last available intermediate robotic location (Carpenter, Page 4 Para 3: “The COALESCE function is designed for the task of replacing missing values with another value” also “Of course you could replace the missing with any other value, not just zero”. Carpenter advised that this function is used for the task of replacing missing values. Besides, returning the first non-missing value that it encounters, the function can be further modified to replace missing value with any other value. The missing final values of a variable or a tuple can be replaced using COALESCE function or the function/formula can be modified as per needed.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the robot motion trajectory prediction of Jetchev with data processing step of Carpenter to replace missing value with last or most recent available intermediate location which is more relevant and gives better precision in predicting robot trajectory (Carpenter, Page 4 Para 1, 3).


Regarding claim 3, Jetchev teaches all of the limitations of claim 1, however, Jetchev does not distinctly disclose wherein the processing step comprises generating a conversion formatting table to map the original format of the received training data into a numerical format for the x,y tuples suitable for machine learning.

Nevertheless, Carpenter teaches wherein the processing step comprises generating a conversion formatting table to map the original format of the received training data into a numerical format for the x,y tuples suitable for machine learning (Carpenter, Section Introduction Para 2: “…as this will result in either a character to numeric conversion or the creation of a character variable”. Page 5 Para 3: “NMISS counts the occurrences of any of the 28 types of numeric missing values (character values are converted to numeric first)”. Similarly, there can be other commands and functions that can convert other formats to number format in any programming language which could be used to convert one data format to numerical format for each x, y.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the robot motion trajectory prediction of Jetchev with data processing step of Carpenter to replace missing value with last or most recent available intermediate location and further modified by Carpenter to convert one data format to another data format so that proper conversion is made for further processing (Carpenter, Page 5 Para 3).


Regarding claim 10-11, they are substantially similar to claims 2-3 respectively, and are rejected in the same manner, the same art and reasoning applying. 


Regarding claim 16, it is substantially similar to claim 2, and is rejected in the same manner, the same art and reasoning applying.

16.	Claims 4-6, 9, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jetchev et al. in view of Jaekel et al (US 20170190052 A1). 

Regarding claim 4, Jetchev teaches all of the limitations of claim 1, however Jetchev does not distinctly disclose using at least one of the intermediate robot locations of step b) as one of the desired location pairs for training purposes.

Nevertheless, Jaekel teaches using at least one of the intermediate robot locations of step b) as one of the desired location pairs for training purposes (Jaekel, Para 0162: “Starting poses and intermediate points are generated on the robot by means of teach-in.” Jaekel also mentions intermediate point as goal (in other words desired) point in Para 0006 as: “In this case each waypoint is defined as a goal or intermediate point of a movement Command…” These configurations of robot motions are used in learning module in Para 0218 as: “The goal of learning module 5 of motion template 2 is to create the parameters of the execution modules 3, which are given in the form of runtime and goal constraints, from a few configurations”. The learning module is a form of a training module as they are used in the context the machine learning method as mentioned in Para 0217: “The uniform, complex parameterization of the execution modules with runtime and goal constraints makes it possible to provide a uniform machine learning method for generating these parameters from the taught configurations.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the robot motion trajectory prediction of Jetchev with the intermediate goal location of Jaekel so a point-to-point movement, which is easily programmable, can be achieved (Jaekel, Para 0006, 0007).

Regarding claim 5, Jetchev teaches all of the limitations of claim 1, and Jetchev further teaches wherein the x tuples comprise one or more information pieces selected from the group consisting of: information on positions of the robotic location pair (Jetchev, Figure 2. x vector contains the position of robotic hand. Section 4.1 Para 1: “Different scenarios are generated…the target in (0.5, 0.2, 0.6), and initial endeffector position in (0.3, 0.3, 0.9).” The data contains start and end location pair); 
information on robotic motion at the robotic location pair (Jetchev, Section 2 Para 1: “In a given situation x, i.e., for a given initial posture                 
                    
                        
                            q
                        
                        
                            o
                        
                    
                     
                
            and the positions of obstacles and targets in this problem instance … the problem is to compute a trajectory                 
                    q
                     
                    =
                
             (                
                    
                        
                            q
                        
                        
                            o
                        
                    
                    ,
                    …
                    ,
                     
                    
                        
                            q
                        
                        
                            T
                        
                    
                
            ) for some time horizon T.” Section 3.4: “Gather training data pairs                 
                    (
                    x
                    ,
                     
                    
                        
                            i
                        
                        
                            *
                        
                    
                    )
                
              where                 
                    
                        
                            i
                        
                        
                            *
                        
                    
                
             =                 
                    
                        
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            i
                            ϵ
                            C
                        
                    
                    F
                    (
                    x
                    ,
                     
                    
                        
                            Φ
                        
                        
                            x
                        
                        
                            -
                            1
                        
                    
                    
                        
                            y
                        
                        
                            i
                        
                    
                    )
                
             Robotic motion or trajectory data is obtained from training data.”);

However, Jetchev does not distinctly disclose information on a differential position between a robotic tool tip point and a robotic tool frame point.

Nevertheless, Jaekel teaches information on a differential position between a robotic tool tip point and a robotic tool frame point (Jaekel, Para 0055: “These machine learning methods calculate the parameters of the execution modules from the recorded configurations, which may include the robot arm position and/or gripper position and/or the force/torque measurements and/or points on a CAD model.” Figure 5-10 also shows different robotic tool position and points including tip and frame points).

Motivation to combine same as stated for claim 4. 


Regarding claim 6, the combination of Jetchev in view of Jaekel teach all of the limitations of claim 5, and the combination further teaches which comprises providing information on positions of the robotic location pair of the x tuples as relative to a given reference frame of the robot (Jetchev, Section 3.1 Para 1: “…which includes distances and relative positions w.r.t. many possible frames of reference. Given this descriptor we use a feature selection technique to infer from the data which of these dimensions are best for trajectory prediction in new situations.” Section 3.4: “Gather training data pairs                 
                    (
                    x
                    ,
                     
                    
                        
                            i
                        
                        
                            *
                        
                    
                    )
                
              where                 
                    
                        
                            i
                        
                        
                            *
                        
                    
                
             =                 
                    
                        
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            i
                            ϵ
                            C
                        
                    
                    F
                    (
                    x
                    ,
                     
                    
                        
                            Φ
                        
                        
                            x
                        
                        
                            -
                            1
                        
                    
                    
                        
                            y
                        
                        
                            i
                        
                    
                    )
                
             Robotic motion or trajectory data is obtained from training data.” Positions of robotic location pairs with respect to a given frame of reference is used in finding trajectory prediction.).


Regarding claim 9, Jaekel teaches comprising: a processor; and an accessible memory connected to said processor, said processor being configured to (Jaekel, Para 0027: “…the inventive computer program product make possible a simple and robust programming of a robot, in particular, for a manipulator process and/or an assembly process.” Para 0291: “In an alternative…can be executed directly on a computer or, more specifically, a PC-based controller, without conversion into robot code.”).
	All other limitations are substantially similar to claim 1, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 12-13, they are substantially similar to claim 4-5 respectively, and are rejected in the same manner, the same art and reasoning applying. 


Regarding claim 15, Jaekel teaches a non-transitory computer-readable medium encoded with executable instructions… wherein the executable instructions when executed, cause one or more data processing systems to (Jaekel, Para 0291: “In an alternative implementation the execution modules, in particular, the primitive execution modules, can be executed directly on a computer or, more specifically, a PC-based controller, without conversion into robot code.”).
	All other limitations are substantially similar to claim 1 and is rejected in the same manner, the same art, and reasoning applying.

Regarding claim 17-18, they are substantially similar to claims 4-5 respectively and are rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123